              Case 3:17-cv-05806-RJB Document 166 Filed 01/03/19 Page 1 of 3




 1                                                                    The Honorable Robert J. Bryan
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
10
11     STATE OF WASHINGTON,
                                                       Case No: 3-17-cv-05806-RJB
12                                    Plaintiff,
13                                                     THE GEO GROUP, INC.’S NOTICE OF
                              v.                       FILING OF PETITION FOR A WRIT OF
14                                                     MANDAMUS
15     THE GEO GROUP, INC.,
16                                    Defendant.

17
18
19
            The GEO Group, Inc. (“GEO”) hereby gives notice that on January 3, 2019, it filed a
20
21 petition for a writ of mandamus in the U.S. Court of Appeals for the Ninth Circuit. A complete
22 copy of the petition is attached as Exhibit 1 to this notice. The petition requests a writ that vacates
23 the Court’s order, ECF 133 at 8-11, to the extent that it compels GEO to produce in discovery
24
     financial documents and information.
25
26
27
28
      STATE OF WASHINGTON V. GEO GROUP                                        NORTON ROSE FULBRIGHT US LLP
      ECF CASE NO. 3-17-cv-05806-RJB                                                    Mark Emery
      GEO GROUP’S NOTICE OF FILING OF PETITION FOR A WRIT OF                     799 9th St. NW, Suite 1000
      MANDAMUS                                                                     Washington, DC 20001
                                                                                 Telephone: (202) 662-0210
              Case 3:17-cv-05806-RJB Document 166 Filed 01/03/19 Page 2 of 3




 1   Dated:    January 3, 2019                  NORTON ROSE FULBRIGHT US LLP
                                                /s/ Mark Emery_________________
 2                                              Mark Emery
 3                                              799 9th Street NW, Suite 1000
                                                Washington, DC 20001-4501
 4                                              Telephone: (202) 662-0210
                                                Facsimile: (202) 662-4643
 5
                                                mark.emery@nortonrosefulbright.com
 6
                                                NORTON ROSE FULBRIGHT US LLP
 7                                              Charles A. Deacon
 8                                              300 Convent St.
                                                San Antonio, Texas 78205
 9                                              Telephone: (210) 270-7133
                                                Facsimile: (210) 270-7205
10                                              charlie.deacon@nortonrosefulbright.com
11
                                                NORTON ROSE FULBRIGHT US LLP
12                                              Andrea L. D’Ambra
                                                1301 Avenue of the Americas
13
                                                New York, NY 10019
14                                              Telephone: (212) 318-3000
                                                Facsimile: (212) 318-3400
15                                              andrea.dambra@nortonrosefulbright.com
16
                                                LITTLER MENDELSON P.C.
17                                              Douglas E. Smith
                                                One Union Square
18                                              600 University Street, Suite 3200
                                                Seattle, WA 98101
19                                              Telephone: (206) 623-3300
                                                Facsimile: (206) 447-6965
20                                              desmith@littler.com
21
                                                GREENBERG TRAURIG, LLC
22                                              Scott A. Schipma
                                                Dawn A. Ellison
23                                              Jerry Stouck
24                                              2101 L Street NW, Ste. 100
                                                Washington, DC 20037
25                                              (202)-313-3141
26                                              schipmas@gtlaw.com

27                                              ATTORNEYS FOR DEFENDANT
                                                THE GEO GROUP, INC.
28
     STATE OF WASHINGTON V. GEO GROUP                          NORTON ROSE FULBRIGHT US LLP
     ECF CASE NO. 3-17-cv-05806-RJB                                      Mark Emery
     GEO GROUP’S NOTICE OF FILING OF PETITION FOR A WRIT OF       799 9th St. NW, Suite 1000
     MANDAMUS                                                       Washington, DC 20001
                                             -1-                  Telephone: (202) 662-0210
              Case 3:17-cv-05806-RJB Document 166 Filed 01/03/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2
            I, Mark Emery, hereby certify as follows:
 3
 4          I am over the age of 18, a resident of Washington, D.C., and not a party to the above

 5 action. On January 3, 2019, I electronically served this notice and the attached Exhibit 1, which
 6 is a copy of GEO’s Petition for a Writ of Mandamus that was filed in the U.S. Court of Appeals
 7
     for the Ninth Circuit, via CM/ECF to effect service on the following:
 8
     THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
 9
     WASHINGTON, Tacoma, Washington (courtesy copy also provided by mail).
10
     OFFICE OF THE ATTORNEY GENERAL                      LITTLER MENDELSON P.C.
11 La Rond Baker, WSBA No. 43610                         Douglas E. Smith, WSBA No. 17319
12 Marsha Chien, WSBA No. 47020                          William J. Kim, WSBA No. 46792
     Andrea Brenneke, WSBA No. 22027                     One Union Square
13 Eric Mentzer, WSBA No. 21243                          600 University Street
     800 Fifth Avenue, Suite 2000                        Suite 3200
14 Seattle, WA 98104                                     Seattle, WA 98101
15 LaRondB@atg.wa.gov                                    desmith@littler.com
     MarshaC@atg.wa.gov                                  wkim@littler.com
16 Andreab3@atg.wa.gov
     EricM@atg.wa.gov
17
                                                         GREENBERG TRAURIG LLP
18 NORTON ROSE FULBRIGHT US LLP                          Scott A. Schipma (Pro Hac Vice)
     Charles A. Deacon (Pro Hac Vice)                    Dawn A. Ellison (Pro Hac Vice)
19 300 Convent St.                                       Jerry Stouck (Pro Hac Vice)
20 San Antonio, TX 78205                                 2101 L Street NW, STE 100
     charlie.deacon@nortonrosefulbright.com              Washington, DC 20037
21                                                       schipmas@gtlaw.com
     Andrea D’Ambra (Pro Hac Vice)                       ellisond@gtlaw.com
22 1301 Avenue of the Americas                           stouckj@gtlaw.com
23 New York, NY 10019
     andrea.dambra@nortonrosefulbright.com
24
            I certify under penalty of perjury under the laws of the State of Washington that the
25
26 above information is true and correct.
27          DATED this 3rd day of January, 2019 in the District of Columbia.
28
            /s/ Mark Emery
      STATE OF WASHINGTON V. GEO GROUP                                NORTON ROSE FULBRIGHT US LLP
      ECF CASE NO. 3-17-cv-05806-RJB                                            Mark Emery
      GEO GROUP’S NOTICE OF FILING OF PETITION FOR A WRIT OF             799 9th St. NW, Suite 1000
      MANDAMUS                                                             Washington, DC 20001
                                              -2-                        Telephone: (202) 662-0210
